Citation Nr: 0409379	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  99-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran's private psychiatrist






ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from April to November 
1974.  This appeal arises from a May 1998 rating decision of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO). That rating decision assigned a 
30 percent initial disability evaluation for the veteran's 
service connected generalized anxiety disorder.

The Board of Veterans' Appeals (Board), in a May 2000 
decision, denied the veteran's claim for an initial 
disability evaluation in excess of 30 percent for generalized 
anxiety disorder.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") that, in April 2001, issued an Order which vacated 
the May 2000 Board decision and remanded the case to the 
Board for proceedings consistent with the Appellee's Motion 
for Remand.  The Board remanded the case in October 2001 for 
further development.

In August 2002, the Board denied entitlement to an initial 
disability evaluation in excess of 30 percent for generalized 
anxiety disorder.  The appellant appealed the denial of the 
claim to the Court.  In July 2003, the Court issued an Order 
granting a joint motion that vacated the August 2002 Board's 
denial, and remanded the case to the Board for proceedings 
consistent with the Secretary's Motion for Remand.





This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  In light of the Court's Order, the 
veteran should be examined again by the 
two VA psychiatrists who examined the 
veteran in February 2002.  If only one of 
these two psychiatrists is available, 
then the available examiner may conduct 
the examination alone.  The available 
examiner should briefly explain why the 
other examiner is not available.  If both 
VA psychiatrists are not available, then 
the RO, in its best judgment, should 
schedule the veteran for an examination 
by a psychiatrist who otherwise has not 
examined the veteran previously (the 
Board refers the RO to the October 2001 
Board Remand, which is of record, for the 
rationale behind this instruction).  The 
Court has held that a remand confers on 
the veteran, as a matter of law, the 
right to compliance with the remand 
orders. Stegall v. West, 11 Vet. App. 
268, 271 (1998), and found, applying 
Stegall to this case, that this holding 
was not followed with respect to the 
Board's October 2001 Remand instructions.

?	The examination report should 
include a detailed account of all 
pathology found to be present. The 
psychiatrist is requested to 
describe how the symptoms of the 
service-connected psychiatric 
disorder affect the veteran's social 
and industrial capacity. The report 
of examination should include a 
complete rationale for all opinions 
expressed with as much detail as 
possible. 
?	The diagnosis must be in accordance 
with the Diagnostic and Statistical 
Manual of Mental Disorders, 4th 
edition (DSM-IV), and must include a 
Global Assessment of Functioning 
score (GAF), with interpretation of 
the significance of that score. 
?	The Court has pointed out that the 
February 2002 VA examiners did not 
specifically provide an 
interpretation of the significance 
of the GAF of 55 as requested by the 
Board.  Although the examiners 
thoroughly provided a detailed 
examination of the veteran's 
psychiatric condition in Part C of 
the February 2002 examination 
report, which provided the bases of 
the assigned GAF of 55, the Board 
must remand this issue in compliance 
with the Court's Order.  The entire 
claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior to 
the examination.

3.  The Board has tabbed various 
documents of record that have not been 
translated into English.  These records 
are identified by large white tabs that 
read "Translate" on the right hand side 
of the claims folder when it is opened 
completely.  The RO should review these 
documents and discuss their relevance 
with respect to the veteran's claim.  The 
Court has mandated that all documents 
must be translated into English before it 
will review a case on appeal.

4.  Thereafter, the RO should 
readjudicate the appellant's claim for an 
evaluation in excess of 30 percent for 
generalized anxiety disorder since 
January 1994, with consideration of the 
evidence developed above. In this regard, 
consideration should be given to 
regulations in effect prior to and after 
November 1996, when these regulations 
were amended (where the law or regulation 
changes after a claim has been filed or 
reopened but before the administrative or 
judicial appeal process has been 
concluded, the version most favorable to 
the appellant should apply), and 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate, or staged, ratings can be 
assigned for separate periods of time 
based on the facts found). If a benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




